    Case 15-24811-ABA        Doc 43     Filed 04/20/20 Entered 04/20/20 08:06:08            Desc Main
                                       Document      Page 1 of 3



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
      Friedman Vartolo LLP
      85 Broad Street- Suite 501
      New York, New York 10004                                 Case No.: 15-24811
                                                                                  Order Filed on April 20, 2020
      bankruptcy@friedmanvartolo.com
      T: (212) 471-5100                                        Chapter: 13        by Clerk
                                                                                  U.S. Bankruptcy Court
      F: (212) 471-5150                                                           District of New Jersey

      Attorneys for Secured Creditor BSI Financial Services    Hearing Date:
      as Servicer for US Bank Trust N.A., as Trustee of the    April 7, 2020 at 10:00 AM
      SCIG Series III Trust
                                                               Hon. Judge:
                                                               Andrew B. Altenburg Jr.
      In Re:

      James P. Scarpa

      Debtor(s)



                        ORDER RESOLVING MOTION TO VACATE STAY

     The consent order set forth on the following pages, numbered two (2) through three (3), is hereby
                                               ORDERED.




DATED: April 20, 2020
Case 15-24811-ABA          Doc 43    Filed 04/20/20 Entered 04/20/20 08:06:08              Desc Main
                                    Document      Page 2 of 3



Applicant:                     BSI Financial Services
Applicant’s Counsel:           Friedman Vartolo LLP
Debtor’s Counsel:              Richard S. Hoffman, Jr.
Property (Collateral):         3711 East Chestnut Avenue, Vineland, NJ 08361

Relief Sought:
   • Relief from Automatic Stay

For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved, subject to
the following conditions:

   1. Status of Post-Petition Arrearages:
   •   The Debtor is overdue for 1 month, April 1, 2020.
   •   The Debtor is overdue for 1 payment at $1,410.11 per month.
   •   Less fund held in debtor(s) suspense at $793.23.
               Total Arrearages Due: $616.88


   2. Cure for Post-Petition Arrearages:
   •   Beginning on May 1, 2020, additional monthly cure payments shall be made in the
       amount of $154.22 for 4 months.
   •   Beginning on May 1, 2020, regular monthly payments shall resume in the amount of
       $1,410.11, or as further defined by the terms of the Note, Mortgage, or any payment
       change notices.


   3. Payments to the Secured Creditor shall be made to the following address:
   •   Payments:               BSI Financial Services
                               314 S. Franklin Street
                               P.O. Box 517
                               Titusville, PA 16354

In the event of default:
       If the Debtor(s) fails to make the regular monthly payments, or fails to make the
additional monthly cure payments within thirty (30) days of the date the payments are due, then
the Secured Creditor may obtain an Order Vacating the Automatic Stay as to the Collateral by
filing, with the Bankruptcy Court, Certification specifying the Debtor(s)’s failure to comply with
this Order. At the time the Certification is filed with the Court, a copy of the Certification shall
Case 15-24811-ABA        Doc 43     Filed 04/20/20 Entered 04/20/20 08:06:08        Desc Main
                                   Document      Page 3 of 3



be sent to the Chapter 13 Trustee, the Debtor(s), and the Debtor(s)’s Attorney.


   4. Award of Attorney’s Fees:
   •   The Applicant is awarded Attorney’s Fees in the amount of $350.00 and Attorney’s Costs
       in the amount of $181.00. The fees and costs are payable through the Chapter 13 Plan.
